 

Exhibit 10.12

 

Settlement Agreement

 

This settlement agreement (“Settlement Agreement”) is made between Dragon Wings
Communications Limited (“Dragon Wings”) a company registered in Hong Kongwith
registered address at Suite D, 19/F., Ritz Plaza, 122 Austin Road, Kowloon, Hong
Kongand Sancon Resources Recovery, Inc. (“Sancon”)a Nevada, USA company with
business address at 602 Nan Fung Tower, 173 Des Voeux Road Central, Central
District, Hong Kong(“Sancon”) on the date shown herebelow .Collectively, Dragon
Wings and Sanconare referred to herein as “the Parties”.

 

WHEREAS,

 

1.in an Involuntary Petition (“the Claim”) filed with United States Bankruptcy
Court, Nevada on 19 November 2010, Dragon Wings demand from Sancon payment of
US$149,015.49;

 

2.Sancon denies the validity of the Claim;

 

3.The parties desire to enter into this Settlement Agreement upon the terms and
conditions set forth herebelow.

 

AGREEMENT

 

The Parties hereto agree as follows:

 

1. Release and Discharge

 

In consideration of Sancon’s agreement to make the payments in the form of
common shares and share options listed in Schedule 1 herein, which shall form
part of this Settlement Agreement, Dragon Wings agrees to completely release and
to forever discharge Sancon of and from any and all past, present or future
claims, demands, obligations, actions, rights, damages, costs, expenses and
compensation which Dragon Wings now has, or which may hereafter accrue in
connection to the Claim.

 

2. Consideration

 

In consideration of the release set forth above, Sancon hereby agrees to issue
to Dragon Wings its common shares and share options listed in Schedule 1
herein,in form and substance acceptable to Dragon Wings within 30 days after the
date of this Settlement Agreement.

 

1

 



 

3. Attorneys’ Fees and costs

 

Each party hereto shall bear its own attorneys’ fees and costs arising from and
in connection with the Claim and this Settlement Agreement incurred prior to the
date of execution of this Settlement Agreement.

 

4. Warranty of Capacity to Execute Agreement

 

Dragon Wings represents and warrants that no other person or entity has or has
had any interest in the claims, demands, obligations, or causes of action
referred to in this Settlement Agreement, except as otherwise set forth herein,
and that it has not sold, assigned, transferred, conveyed or otherwise disposed
of any of the claims, demands, obligations, or causes of action referred to in
this Settlement Agreement.

 

5. Entire Agreement and Successors in Interest

 

This Settlement Agreement contains the entire agreement between the Parties with
regard to the matters set forth herein and shall be binding upon and inure to
the benefit of the executors, administrators, personal representatives, heirs,
successors and assigns of each.

 

6. Notices.

 

Any notice required by this Settlement Agreement or given in connection with it,
shall be in writing and shall be given to the appropriate party by personal
delivery, registered mail or a recognized overnight delivery service to the
address given hereinabove or any other address that either party may notify the
other.

 

7. No Waiver.

 

The waiver or failure of either party to exercise in any respect any right
provided in this Settlement Agreement shall not be deemed a waiver of any other
right or remedy to which the party may be entitled.

 

8. Entirety of Agreement.

 

The terms and conditions set forth herein constitute the entire agreement
between the Parties and supersede any communications or previous agreements with
respect to the subject matter of this Settlement Agreement. No change can be
made to this Settlement Agreement other than in writing and signed by the
Parties.

 

9. Severability

 

If any term of this Settlement Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, this Settlement Agreement,
including all of the remaining terms, will remain in full force and effect as if
such invalid or unenforceable term had never been included.

 

2

 

  

10. Governing Law

 

This Settlement Agreement shall be construed and interpreted in accordance with
the laws of Hong Kong SAR.

 

11. Additional Documents

 

All parties agree to cooperate fully and execute any and all supplementary
documents and to take all additional actions which may be necessary or
appropriate to give full force and effect to the basic terms and intent of this
Settlement Agreement.

 

12. Effectiveness

 

This Settlement Agreement shall become effective on execution.

 

Dated: December 5, 2012

 

For and on behalf of

Dragon Wings Communications Limited

 

/s/ Wong Yee Tat   Wong Yee Tat, Director  

 

For and on behalf of

Sancon Resources Recovery, Inc.

 

/s/ Stephen Tang   Stephen Tang, Director  

 

3

 

 

Schedule 1

 

In connection to Sections 1 and 2 of this Settlement Agreement, Sancon shall:

 

1. issue to Dragon Wings Six Million (6,000,000) Sancon’s common shares without
payment by or costs to Dragon Wings.

 

2. give the option (“the Option”) to Dragon Wings to purchase Six Million
(6,000,000) Sancon’s common shares (“the Option Shares”) under the following
terms and conditions:

 

a. Option Exercise Period.

 

The Option may be exercised by Dragon Wings in whole or in part, at any time
within 5 years from the date of this Settlement Agreement, (the “Exercise
Period”).

 

b. Exercise Price

 

Dragon Wings may exercise the Option to acquire the Option Shares at US$0.01 per
share (“the Exercise Price”), with dilution protection and subject to share
split adjustment.

 

c. Exercise of Option.

 

Dragon Wings shall, for the purpose of exercising the Option, give to Sancon
notice in writing (“the Notice”), accompanied by a bank check in the amount of
the Purchase Price payable to Sancon. In lieu of payment of the Purchase Price,
Dragon Wings may exercise the option by surrendering the appropriate number of
share options the value of which shall be the difference between the Exercise
Price and the average closing price of Sancon’s common shares in the 5 trading
days before the date of the Notice.

 

d. Issuance of Optioned Shares.

 

Upon compliance by Dragon Wings with all of the terms and conditions of this
Settlement Agreement and upon receipt by Sancon of (i) the Notice, and (ii)
payment of the Purchase Price and/or a notice to surrender a certain number of
share option, Sancon shall issue and deliver to Dragon Wings the Optioned Shares
in the name of Dragon Wings or its nominee(s) together with other documents to
evidence the issuance as Dragon Wings may request.

 

e. Assignability of Option.

 

Dragon Wings may sell, assign or otherwise transfer the Option or any of its
rights under this Settlement Agreement without the prior written consent of
Sancon.

 

4

 

 

 

